Citation Nr: 1446052	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-10 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating over 50 percent for a psychiatric disorder, to include bipolar disorder, prior to March 2, 2010, and entitlement to a rating over 70 percent from March 2, 2010.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

During the pendency of the appeal, a November 2009 rating decision granted the Veteran service connection for a psychiatric disorder, to include bipolar disorder, which was evaluated as 50 percent disabling, effective March 12, 2003.  In a February 2011 rating decision, the Veteran's bipolar disorder was evaluated as 70 percent disabling, effective March 2, 2010.

In light of the favorable disposition herein granting an initial rating of 100 percent for a psychiatric disorder, to include bipolar disorder, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDING OF FACT

From March 12, 2003, the Veteran's bipolar disorder symptoms have approximated total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; grossly inappropriate behavior; delusions; isolation, danger of hurting self; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)..



CONCLUSION OF LAW

The criteria for an initial 100 percent disability rating for a psychiatric disorder, to include bipolar disorder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, Diagnostic Code 9432, General Rating Formula for Mental Disorders (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to an initial increased rating, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

III.  Legal Criteria and Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2013).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

III.  Analysis

The RO granted service connection for a psychiatric disorder, to include bipolar disorder, in November 2009.  A 50 percent disability rating was assigned, effective from March 12, 2003.  See 38 C.F.R. § 4.130, Diagnostic Code 9432, General Rating Formula for Mental Disorders (2013).  In a February 2011 rating decision, the Veteran's bipolar disorder was increased to a 70 percent, effective March 2, 2010.  Id.

The Veteran contends that his service-connected psychiatric disorder, to include bipolar disorder, is more severe than the 50 percent rating prior to March 2, 2010, and is more severe than the 70 percent rating assigned thereafter.
Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds the Veteran's disability picture most nearly approximates the functional and social impairment contemplated by a 100 percent rating under Diagnostic Code 9432.  Id.

In a December 2000 Social Security Administration decision (SSA), it was noted that the Veteran's "severe bipolar disorder" precluded him from working.  

In a December 1999 psychiatric report, the Veteran was described as "extremely unkempt, unshaven, and wore dirty clothes with no socks."  He stated that he had difficulty relating to his superiors and fellow workers and had problems maintaining his job.  An October 2000 psychological report noted that the Veteran had cognitive confusion and poor judgment and decision-making.  Additionally, the report noted that the Veteran appeared disinterested in regular hygiene and grooming and often appeared disheveled.

In a March 2003 VA treatment report, the Veteran expressed depression and suicidal ideation.  On the report, it noted that the Veteran was homeless.  He was assigned a global assessment of functioning (GAF) score of 25-30.

In March 2006, a VA doctor wrote that the Veteran experienced ongoing insomnia, depression, and anxiety.  

A May 2008 VA psychologist record noted that the Veteran exhibited pressured speech, delusions of grandeur, and thought disorder.  The psychologist noted that the Veteran had the classic symptoms of bipolar disorder including distinct periods of persistently elevated, expansive, or irritable mood that is clearly different from the usual non-depressed mood; inflated self-esteem or grandiosity; more talkative than usual or pressured speech; flight of ideas; and distractibility.  

In a June 2009 Compensation and Pension (C&P) examination, the Veteran was diagnosed with bipolar disorder and was assigned a GAF score of 45.  The examiner noted that the Veteran worked at a number of jobs until 1999 when he was forced to resign due to increasing manic and depression symptoms including anhedonia, isolation, irritability, rapid thinking, and impulsivity.  The Veteran was married from 1976 to 2002, and had two children.  He had poor relationships with his family and was divorced due to marital problems related to his bipolar disorder.  Since being discharged from active service, the Veteran has experienced poor sleep, averaged 2-3 hours per night, and often awoke early.  His appetite was sometimes poor and he experienced anhedonia with loss of past interests.  

The Veteran admitted to passive suicidal ideation with one attempt, for which he was hospitalized.  He showed emotional liability and periods of mania 6-7 times per year with rapid speech, racing thoughts, and impulsive spending.  The Veteran isolated himself and was irritable.  The VA examiner wrote that all symptoms had increased in frequency and intensity by the unstructured time since unemployment.  

In an August 2010 C&P examination, the examiner noted that the Veteran was unshaven and unkempt.  He was oriented to person, place, time, and situation.  His recent and remote memory was good but his concentration was extremely poor.  The Veteran appeared distant and his affect was sad and anxious.  His speech was coherent and relevant, but showed some psychomotor slowing.  There was some concreteness in his abstracting ability but his judgment was poor.  The Veteran admitted to passive suicidal ideation but no homicidal ideation.  The Veteran was diagnosed with bipolar disorder, claimed as mixed personality and paranoid schizophrenia, and was assigned a GAF score of 30.  The VA examiner noted that the Veteran's condition had not improved.

The Board notes that in a May 2013 rating decision, the Veteran was found to be not competent to handle disbursement of funds.

Based on the evidence delineated above, and affording the Veteran all reasonable doubt, an initial 100 percent evaluation is warranted.  While some of the symptoms experienced by the Veteran approximate those listed in the 70 percent criteria, the Board finds that, overall, his symptoms (including grossly inappropriate behavior and intermittent inability to perform activities of daily living) are of similar duration, frequency, and severity as those described for the 100 percent rating, effective March 12, 2003 and going forward.  It is clear that overall, the objective findings paint a disability picture more consistent with a psychiatric disorder, to include bipolar disorder, productive of total social and occupational impairment.  38 C.F.R. §§ 4.7, 4.119, 4.130, Diagnostic Code 9432 (2013); see Fenderson v. West, 12 Vet. App 119 (1999).

Because the Veteran's bipolar disorder is more nearly approximated by a 100 percent rating since the date of his initial claim, staged ratings are not necessary. See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

As the Veteran's service-connected psychiatric disorder, to include bipolar disorder, warrants a 100 percent rating from March 12, 2003 forward, the matter of an extraschedular rating and/or TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

A disability rating of 100 percent, for a psychiatric disorder, to include bipolar disorder, is granted, effective March 12, 2003, subject to the laws and regulations governing monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


